Citation Nr: 0826100	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-06 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee (right knee disability").

2.  Entitlement to service connection for chondromalacia of 
the left knee ("left knee disability").

3.  Entitlement to service connection for low back pain 
("back disability").


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982, and from July 1990 to March 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In March 2007, the veteran appeared and testified before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO.  The hearing transcript is associated with the 
claims folder.

In September 2007, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for review of newly submitted evidence in the first instance.  
See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board regrets any further delay in adjudicating these 
claims, but finds that additional development is required 
prior to final appellate review.

The veteran's service medical records document his treatment 
for low back and left knee symptoms.  His separation 
examination in November 2003 was significant for physical 
findings of pain to palpation of the low back as well as 
crepitus and popping of both knees.  Unfortunately, the 
examiner provided generalized diagnoses such as 
osteoarthritis, gout and degenerative disc disease which were 
not supported by any laboratory or radiologic studies.

Post-service, a March 2004 private examination noted the 
presence of crepitations and popping in both knees.

VA examination in July 2004 specifically found that the 
veteran had no objective evidence of disability involving the 
low back or knees.  However, incidental findings of scoliosis 
and osteopenia of the spine were reported on x-ray 
examination.

Thereafter, the veteran is shown to have left knee crepitus 
in February 2007.  His spouse, who identifies herself as a 
registered nurse, stated in March 2007 that the veteran had 
chondromalacia of both knees.

In light of the ambiguous separation examination findings, 
the unexplained findings on the July 2004 VA examination 
report, and the claimed persistence of symptoms since 
service, the Board finds that medical examination and opinion 
is necessary to decide these claims.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
for low back and bilateral knee disability 
from the Chillicothe, Ohio and Huntington, 
West Virginia VA Medical Centers since March 
2007.

2.  Upon receipt of any additional evidence 
or information, the veteran should be 
afforded appropriate VA examination in order 
to determine the nature and etiology of all 
currently manifested back and knee 
disorders, if any.  The examiner should 
review the contents of the claims file, 
obtain relevant history from the veteran, 
and accomplish all necessary special studies 
or tests.  Following the examination, the 
examiner should express opinion on the 
following questions:
   
   a)  What are the current diagnoses of all 
currently manifested low back and bilateral 
knee disorders, if any (does the veteran 
have a back disability or knee disability?);
   
   b)  For each diagnosed disability, is it 
at least as likely as not that such 
disability first manifested in service or 
was the result of event(s) in active 
service; and
   
   c)  If scoliosis is found and deemed a 
congenital disease or defect, the examiner 
should state whether such disorder was at 
least as likely as not subject to a 
superimposed disease or injury during 
military service that resulted in a 
permanent worsening of the disease or defect 
beyond the natural progress of the disorder.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

In arriving at this opinion, the examiner 
should provide a rationale for the opinions 
expressed.  The examiner is requested to 
discuss the significance, if any, of the low 
back and bilateral knee symptoms in service, 
the physical findings noted on the November 
2003 separation examination, the findings of 
bilateral crepitus and popping in March 
2004, the radiologic findings of scoliosis 
and osteopenia of the spine but otherwise 
negative clinical findings on VA examination 
in July 2004, the February 2007 private 
chiropractor report, and the March 2007 
statement from the veteran's spouse who is a 
registered nurse.

If an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon in 
the report.

3.  Then, readjudicate the veteran's claims 
for service connection for chondromalacia of 
the right and left knees and low back pain.  
If any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

